Name: Commission Regulation (EEC) No 1325/91 of 21 May 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 91 Official Journal of the European Communities No L 127/7 COMMISSION REGULATION (EEC) No 1325/91 of 21 May 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 127/8 Official Journal of the European Communities 23 . 5 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 32,26 1365 253,67 66,39 225,22 7262 24,79 49446 74,79 22,40 1.20 0702 00 10 0702 00 90 Tomatoes 78,97 3 342 620,94 162,51 551,30 17777 60,70 121036 183,08 54,83 1.30 0703 10 19 Onions (other than seed) 26,18 1 108 205,86 53,87 182,77 5893 20,12 40128 60,70 18,18 1.40 0703 20 00 Garlic 230,56 9759 1812,85 474,44 1 609,53 51901 177,22 353364 534,52 160,09 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,77 1004 187,40 48,78 165,99 5259 18,30 36411 54,97 16,69 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 134,42 5690 1 056,94 276,61 938,40 30259 103,32 206021 311,64 93,33 1.100 ex 0704 90 90 Chinese cabbage 54,22 2295 426,33 111,57 378,52 12205 41,67 83102 125,70 37,65 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 63,31 2679 497,79 130,27 441,96 14251 48,66 97030 146,77 43,96 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 48,03 2033 377,66 98,83 335,30 10812 36,92 73614 1 1 1,35 33,35 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 1 1 0707 00 19 Cucumbers 30,33 1284 238,50 62,42 211,75 6828 23,31 46489 70,32 21,06 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 200,02 8466 1 572,71 411,60 1 396,32 45026 153,75 306556 463,71 138,88 1.170 Beans : || || || \ 1.170.1 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 119,83 5072 942,24 246,59 836,57 26976 92,11 183664 277,82 83,21 1.170.2 0708 20 10 0708 20 90 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 176,64 7477 1 388,88 363,48 1233,11 39763 135,78 270723 409,51 122,65 1.180 ex 0708 90 00 Broad beans 41,33 1749 324,96 85,04 288,51 9303 31,76 63342 95,81 28,69 1.190 0709 10 00 Globe artichokes 76,11 3 221 598,42 156,61 531,31 17132 58,50 116 646 176,44 52,84 1.200 Asparagus : || \ || \ ||\ 1.200.1 ex 0709 20 00  green 245,92 10410 1 933,63 506,05 1716,77 55359 189,03 376908 570,13 170,76 1.200.2 ex 0709 20 00  other 364,91 15446 2869,17 750,90 2547,38 82143 280,49 559265 845,98 253,37 1.210 0709 30 00 Aubergines (egg-plants) 71,56 3029 562,68 147,26 499,57 16109 55,00 109679 165,90 49,69 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 78,07 3304 613,86 160,65 545,01 17574 60,01 119655 181,00 54,21 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 118,34 5009 930,46 243,51 826,11 26638 90,96 181369 274,35 82,17 1.250 0709 90 50 Fennel 132,46 5606 1044,13 272,03 925,86 29388 102,12 202520 306,62 92,52 1.260 0709 90 70 Courgettes 89,13 3773 700,86 183,42 622,26 20065 68,51 136613 206,65 61,89 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 61,46 2601 483,28 126,48 429,08 13836 47,24 94202 142,49 42,67 2.30 ex 0804 30 00 Pineapples, fresh 45,92 1 944 361,11 94,51 320,61 10338 35,30 70390 106,47 31,89 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 102,37 4333 804,91 210,65 714,64 23044 78,69 156896 237,33 71,08 No L 127/923 . 5 . 91 Official Journal of the European Communities Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 125,50 5312 986,80 258,26 876,13 28251 96,47 192350 290,96 87,14 2.60 Sweet oranges, fresh : \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 86,60 3666 680,95 178,21 604,58 19495 66,57 132732 200,78 60,13 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 39,01 1651 306,76 80,28 272,36 8 782 29,99 59796 90,45 27,09 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 34,76 1471 273,98 71,38 242,95 7711 26,79 53142 80,45 24,27 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines , wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 98,73 4183 780,66 203,45 688,69 22082 76,12 151013 229,30 68,30 2.70.2 ex 0805 20 30  Monreales and Satsumas 87,22 3692 685,85 179,49 608,93 19635 67,05 133 687 202,22 60,56 2.70.3 ex 0805 20 50  Mandarins and wilkings 97,89 4143 769,67 201,43 683,35 22035 75,24 150026 226,94 67,97 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 69,39 2937 545,63 142,79 484,43 15621 53,34 106356 160,88 48,18 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 39,77 1683 312,72 81,84 277,65 8 953 30,57 60956 92,20 27,61 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 167,07 7072 1313,66 343,80 1 166,33 37609 128,42 256062 387,33 116,01 2.90 Grapefruit, fresh : ||li | III || 2.90.1 ex 0805 40 00  white 40,83 1728 321,03 84,01 285,02 9191 31,38 62576 94,65 28,35 2.90.2 ex 0805 40 00  pink 78,20 3310 614,86 160,91 545,90 17603 60,11 119 850 181,29 54,29 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 129,76 5493 1 020,32 267,03 905,89 29211 99,74 198 883 300,84 90,10 2.110 0807 10 10 Water-melons 37,72 1596 296,57 77,61 263,31 8490 28,99 57809 87,44 26,19 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 102,37 4333 804,94 210,66 714,67 23045 78,69 156902 237,34 71,08 2.120.2 ex 0807 10 90  other 122,61 5190 964,07 252,31 855,95 27601 94,25 187920 284,26 85,13 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 60,07 2542 472,31 123,61 419,34 13 522 46,17 92064 139,26 41,71 2.140 Pears \ \ \| \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 184,12 7793 1 447,68 378,88 1 285,32 41446 141,52 282186 426,85 127,84 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 78,17 3309 614,68 160,87 545,74 17598 60,09 119816 181,24 54,28 2.150 0809 10 00 Apricots 69,21 2929 544,23 142,43 483,19 15581 53,20 106083 160,46 48,06 2.160 0809 20 10 0809 20 90 Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 243,24 10296 1912,57 500,54 1 698,07 54756 186,97 372802 563,92 168,89 No L 127/ 10 Official Journal of the European Communities 23 . 5. 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 106,81 4533 843,46 220,60 744,40 23 883 82,46 163032 248,54 73,60 2.190 0809 40 1 1 0809 40 19 Plums 175,66 7436 1381,21 361,48 1 226,30 39 543 135,03 269229 407,25 121,97 2.200 0810 10 10 0810 10 90 Strawberries 146,67 6208 1 153,26 301,82 1 023,92 33017 112,74 224797 340,04 101,84 2.205 0810 20 10 Raspberries 220,99 51684 9600,19 2512,50 8 523,49 274849 938,53 1871289 2830,64 847,79 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.,) 110,80 4690 871,21 228,00 773,50 24942 85,17 169819 256,88 76,93 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 299,23 12666 2352,76 615,75 2088,89 67358 230,01 458 605 693,71 207,77 2.250 ex 0810 90 30 Lychees 246,87 10450 1941,06 508,00 1 723,37 55572 189,76 378 357 572,32 171,41